


EXHIBIT 10.1
 
WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT
 
THIS WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of July 9, 2008, between SOUTH HAMPTON RESOURCES, INC., a Texas
corporation (“Borrower”), and BANK OF AMERICA, N.A., a national banking
association (“Lender”).  Capitalized terms used but not defined in this
Amendment have the meaning given them in the Credit Agreement (defined below).
 
RECITALS
 
A.           Borrower and Lender entered into that certain Credit Agreement
dated as of May 25, 2006 (as amended by that certain Waiver and First Amendment
to Credit Agreement dated as of December 31, 2006, that certain Waiver and
Second Amendment to Credit Agreement and First Amendment to Borrower Security
Agreement dated as of September 19, 2007, that certain Third Amendment to Credit
Agreement dated as of January 28, 2008, and as further, restated or
supplemented, the “Credit Agreement”), under which Lender agreed to provide to
Borrower, subject to the terms and conditions contained therein, a revolving
credit facility and a term loan facility.
 
B.           A certain Default has occurred as a result of TOCCO’s failure to
comply with the maximum Unfinanced Capital Expenditures covenant for calendar
year ended December 31, 2007 pursuant to Section 10.3 of the Credit Agreement
(the “Existing Default”).
 
C.           Borrower has requested that Lender waive the Existing Default and
to make other amendments to the Credit Agreement, in each case subject to the
terms and conditions of this Amendment
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
 
1. Waiver of Existing Default.  Subject to the conditions set out in this
Amendment, Lender hereby (a) waives any violation of, or noncompliance with, any
provision of any Loan Document caused solely by the Existing Default, and (b)
agrees not to exercise any of its Rights available under the Loan Documents
solely as a result of any such violation or noncompliance described in clause
(a) of this Section 1.  Except as set out in the immediately preceding sentence,
Borrower hereby agrees that such waiver does not constitute a waiver of any
present or future violation of or noncompliance with any provision of any Loan
Document or a waiver of Lender’s right to insist upon strict compliance with
each term, covenant, condition, and provision of the Loan Documents.
 
2. Amendments to Credit Agreement.
 
(a) The Recitals to the Credit Agreement are hereby deleted in their entirety
and replaced with the following Recitals:
 
“A.           Borrower has requested that Lender extend credit to Borrower (i)
in the maximum principal amount of $17,000,000 in the form of a revolving credit
facility that includes a $3,000,000 subfacility for Swap Contracts, and a
$9,000,000 subfacility for the issuance of LCs, and (ii) in the maximum
principal amount of up to $10,000,000 in the form of an advancing term loan
facility to finance the Subject Expansion (as defined below).


B.           Lender is willing to extend the revolving credit facility, extend
the Swap Contract subfacility, extend the letter of credit subfacility, and
 
 

--------------------------------------------------------------------------------


 
 
extend the term loan facility, in each case on the terms and conditions of this
Agreement.


Accordingly, Borrower and Lender agree as follows:”


(b) Section 1.1 of the Credit Agreement is hereby amended to delete the defined
term “Revolving Committed Amount” and replace it as follows in its appropriate
alphabetical order:
 
“Revolving Committed Amount means $17,000,000.”


3. Conditions.  This Amendment shall be effective once each of the following
have been delivered to Lender in Proper Form:
 
(a) this Amendment executed by Borrower and Lender, together with Guarantors’
Consent and Agreement attached to this Amendment executed by such Guarantors;
 
(b) a replacement Revolving Note in the principal amount of the Revolving
Committed Amount (after giving effect to this Amendment); and
 
(c) such other documents and information as Lender may reasonably request.
 
4. Representations and Warranties.  Borrower represents and warrants to Lender
that (a) it possesses all requisite power and authority to execute, deliver and
comply with the terms of this Amendment, (b) this Amendment has been duly
authorized and approved by all requisite corporate action on the part of
Borrower, (c) no other consent of any Person (other than Lender) is required for
this Amendment to be effective, (d) the execution and delivery of this Amendment
does not violate its organizational documents, (e) the representations and
warranties in each Loan Document to which it is a party are true and correct in
all material respects on and as of the date of this Amendment as though made on
the date of this Amendment after giving effect to this Amendment (except to the
extent that such representations and warranties speak to a specific date), (f)
it is in full compliance with all covenants and agreements contained in each
Loan Document to which it is a party other than in respect of the Existing
Default (before giving effect to this Amendment), and (g) to the best of
Borrower’s knowledge after due inquiry and investigation, no Potential Default
or Default has occurred and is continuing.  No investigation by Lender is
required for Lender to rely on the representations and warranties in this
Amendment.
 
5. Scope of Amendment; Reaffirmation; Release.  All references to the Credit
Agreement shall refer to the Credit Agreement as affected by this
Amendment.  Except as affected by this Amendment, the Loan Documents are
unchanged and continue in full force and effect.  However, in the event of any
inconsistency between the terms of the Credit Agreement (as affected by this
Amendment) and any other Loan Document, the terms of the Credit Agreement (as
affected by this Amendment) shall control and such other document shall be
deemed to be amended to conform to the terms of the Credit Agreement (as amended
by this Amendment).  Borrower hereby reaffirms its obligations under the Loan
Documents to which it is a party and agrees that all Loan Documents to which it
is a party remain in full force and effect and continue to be legal, valid, and
binding obligations enforceable in accordance with their terms (as the same are
affected by this Amendment).
 
6.  
Miscellaneous.

 
2

--------------------------------------------------------------------------------


(a) No Waiver of Defaults.  This Amendment does not constitute (i) a waiver of,
or a consent to, (A) any provision of the Credit Agreement or any other Loan
Document not expressly referred to in this Amendment, or (B) any present or
future violation of, or default under, any provision of the Loan Documents other
than the Existing Default, or (ii) a waiver of Lender’s right to insist upon
future compliance with each term, covenant, condition and provision of the Loan
Documents.
 
(b) Headings.  The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.
 
(c) Costs, Expenses and Attorneys’ Fees.  Borrower agrees to pay or reimburse
Lender on demand for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, and execution of this
Amendment, including, without limitation, the reasonable fees and disbursements
of Lender’s counsel.
 
(d) Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of each of the undersigned and their respective successors and
permitted assigns.
 
(e) Multiple Counterparts.  This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document.  All counterparts must be construed together to constitute one and the
same instrument.  This Amendment may be transmitted and signed by
facsimile.  The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as manually signed
originals and shall be binding on Borrower and Lender.
 
(f) Governing Law.  This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.
 
(g) Arbitration.  Upon the demand of any party to this Amendment, any dispute
shall be resolved by binding arbitration as provided for in Section 13.9 of the
Credit Agreement.
 
(h) Entirety.  THE LOAN DOCUMENTS (AS AMENDED HEREBY) REPRESENT THE FINAL
AGREEMENT BETWEEN BORROWER AND LENDER AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 


[Signatures appear on the following page.]

 
3

--------------------------------------------------------------------------------

 

This Amendment is executed as of the date set out in the preamble to this
Amendment.


BORROWER
 
 
                                                                                                      
SOUTH HAMPTON RESOURCES, INC.
 
By: /s/ Nick Carter
Name: Nick Carter
Title: President
 
LENDER
 
BANK OF AMERICA, N.A.
 
By: /s/ Adam Rose
Name:  Adam C. Rose
Title: Vice President



Signature Page to Waiver and Fourth Amendment to Credit Agreement


 
 

--------------------------------------------------------------------------------

 

GUARANTORS’ CONSENT AND AGREEMENT TO
WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT




As an inducement to Lender to execute, and in consideration of Lender’s
execution of, the Waiver and Fourth Amendment to Credit Agreement (the
“Amendment”), the undersigned hereby consent to the Amendment (including without
limitation, the provision by Lender of the Term Loan to Borrower) and agree that
the Amendment shall in no way release, diminish, impair, reduce or otherwise
adversely affect the obligations and liabilities of the undersigned under the
Guaranty executed by the undersigned in connection with the Credit Agreement, or
under any Loan Documents, agreements, documents or instruments executed by the
undersigned to create liens, security interests or charges to secure any of the
Obligations (as defined in the Credit Agreement), all of which are in full force
and effect. The undersigned further represent and warrant to Lender that (a) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (b) they are
in full compliance with all covenants and agreements contained in each Loan
Document to which they are a party, and (c) no Default or Potential Default has
occurred and is continuing.  Guarantors hereby release Lender from any liability
for actions or omissions in connection with the Loan Documents prior to the date
of this Amendment.  This Guarantors’ Consent and Agreement shall be binding upon
the undersigned and their respective successors and assigns, and shall inure to
the benefit of Lender and its successors and assigns.
 


 
      GUARANTOR:
 
GULF STATE PIPE LINE COMPANY, INC.




By:   /s/ Nick
Carter                                                                 
Name:    Nick
Carter                                                                
 Title:  President                                           


TEXAS OIL & CHEMICAL CO. II, INC.




By:  /s/ Nick
Carter                                                               
Name:  Nick Carter                                              
Title:  President                                                                  



 
 

--------------------------------------------------------------------------------

 



REVOLVING NOTE
 
$17,000,000                                                                                              
 Houston, Texas                                                 As of July 9,
2008
 
FOR VALUE RECEIVED, South Hampton Resources, Inc., a Texas corporation
(“Borrower”), hereby promises to pay to the order of Bank of America, N.A., a
national banking association (“Lender”) on or before the Revolving Credit
Termination Date, the principal amount of $17,000,000 or so much thereof as may
be disbursed and outstanding under this note, together with interest, as
described in this note.
 
This note has been executed and delivered under, and is subject to the terms of,
the Credit Agreement dated as of May 25, 2006 (as amended, supplemented or
restated, the “Credit Agreement”), between Borrower and Lender and is the
“Revolving Note” referred to in the Credit Agreement.  Unless defined in this
note, or the context requires otherwise, capitalized terms used in this note
have the meanings given to such terms in the Credit Agreement.  Reference is
made to the Credit Agreement for provisions affecting this note regarding
applicable interest rates, principal and interest payment dates, final maturity,
voluntary and mandatory prepayments, acceleration of maturity, exercise of
rights, payment of attorneys’ fees, court costs and other costs of collection,
certain waivers by Borrower and others now or hereafter obligated for payment of
any sums due under this note, and security for the payment of this note.  This
note is a Loan Document and, therefore, is subject to the applicable provisions
of Section 13 of the Credit Agreement, all of which applicable provisions are
incorporated into this note by reference as if set forth in this note verbatim.
 
Specific reference is made to Section 3.7 of the Credit Agreement for usury
savings provisions.
 
This note is issued in replacement of and an increase of (but not a novation of,
or an accord and satisfaction of) that certain Revolving Note dated as of May
25, 2006, by Borrower and payable to the order of Lender in the original
principal amount of $12,000,000.
 
the rights and obligations of Borrower and Lender shall be determined solely
from written agreements, documents, and instruments, and any prior oral
agreements between Borrower and Lender are superseded by and merged into such
writings.  this note, the Credit Agreement, and the other written loan documents
executed by Borrower and Lender (or by Borrower for the benefit of Lender)
represent the final agreement between Borrower and Lender and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements by the parties.  there are no unwritten oral agreements between the
parties.
 
This note must be construed, and its performance enforced, under Texas law.
 
[Signature appears on the next page.]
 

 
 

--------------------------------------------------------------------------------

 

EXECUTED as of the date first written above.
 
BORROWER:


SOUTH HAMPTON RESOURCES, INC.




By:/s/ Nick Carter
Name: Nick Carter
Title: President

Signature Page to the Revolving Note
(Replacement Revolving Note – Waiver and Fourth Amendment to Credit Agreement)
 
 

--------------------------------------------------------------------------------

 
